I concur in discharging the rule but reserve opinion as to whether or not the Chancellor can, under any circumstances, charge the land interests of the dependents in the dismissed case, with any portion of the costs or attorney's fees which the complainant has occasioned by instituting and abandoning her suit. That question can be decided on appeal should the Chancellor attempt to charge the interests of the defendants for an attorney's fee from which it is claimed they have derived and can derive no benefits in the form of an adjudication by way of a decree of partition.
WHITFIELD, J., concurs.